Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Agreement”) is made and
entered into effective this 19th day of January, 2005 by and among Verdisys,
Inc., a California corporation (“Verdisys”), Eric McAfee (“McAfee”), Edge
Capital Group, Inc., a California corporation (“Edge Capital”), and certain
entities affiliated with Robert Frazier, Sr. listed on the signature page hereto
(the “Frazier Entities”).

 

A. McAfee, Verdisys, Edge and various other persons and entities are parties to
that certain lawsuit Verdisys, Inc. vs. Edge Capital Group, Inc. vs. Verdisys,
Inc. et al, Cause No. 04-01-00604-CV, In the District Court of Montgomery
County, Texas, 359th Judicial District (the “Edge Capital Lawsuit”) and each
desire to fully settle and resolve such dispute as between themselves.

 

B. In connection with the resolution of the Edge Capital Lawsuit, McAfee,
Verdisys, Edge, and the Frazier Entities have entered in that certain Memorandum
of Understanding effective as of October 4, 2004 and subsequent Term Sheet dated
December 29, 2004 (collectively called the “MOU”).

 

C. The MOU contemplates that certain parties to the Edge Capital Lawsuit would
enter into this Agreement to settle all outstanding litigation and disputes
among the parties.

 

D. Each party has consulted with counsel of its choice, engaged in arm’s length
negotiations, and have agreed to compromise, settle, and resolve the Edge
Capital Lawsuit, such that it is knowingly and voluntarily entering into the
settlement and compromise of such claims evidenced by this Agreement.

 



--------------------------------------------------------------------------------

E. The parties have concluded that it would be in the best interests of each
party to enter into this Agreement in order to avoid the uncertainties, expense,
inconvenience and burdens of litigation.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and respective
releases, covenants and undertakings and in full, complete and final settlement
of such claims and controversies, the parties agree as follows:

 

1. This Agreement Is Not an Admission.

 

The parties hereto agree that this Agreement, and any and all negotiations,
documents and discussions associated with it, shall not be deemed or construed
to be an admission or evidence of any violation of any contractual provision,
statute, law, rule or regulation or of any liability or wrongdoing by any of the
parties hereto, or of any absence of wrongdoing or of limitation of damage or
injury, and shall not be used, directly or indirectly, as evidence thereof, in
any way in any action or proceeding.

 

2. Binding Effect.

 

Each party is entering into this Agreement on behalf of itself, and, to the
extent not prohibited by applicable law, its agents, affiliates, stockholders,
partners, employees, directors, representatives, successors and assigns. This
Agreement shall be binding upon, and inure to the benefit of, each party and, to
the extent not prohibited by applicable law, its agents, affiliates,
stockholders, members, partners, employees, directors, managers,
representatives, successors and assigns.

 

3. Closing.

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall occur on or before February 2, 2005 (the “Closing Date”), unless mutually
extended

 

2



--------------------------------------------------------------------------------

by the parties hereto. The parties shall use their respective best efforts to
complete the Closing by the Closing Date, unless extended by mutual agreement of
the parties.

 

4. Deliveries by McAfee & Verdisys.

 

McAfee represents and warrants that he beneficially owns 500,000 shares of
common stock of Natural Gas Systems, Inc. (“NGS”) which has been delivered by
McAfee into escrow and will be sold at the direction of McAfee pursuant to a
valid exemption from the registration requirements under the Act and applicable
provisions of state blue sky laws. McAfee shall deliver to the escrow agent the
net proceeds from such sale or transfer on or prior to January 31, 2005 (the
“Required Date”). In the event that McAfee fails to deliver the proceeds from
the sale of the NGS stock on or before the Required Date, as described herein,
this Agreement shall become null and void unless otherwise extended in writing
by Edge Capital.

 

The escrow agent will also receive from Verdisys a certificate in the name of
Edge Capital for 750,000 shares of Verdisys common stock with registration
rights and a Warrant for the purchase of 750,000 shares of Verdisys common stock
for a three year period and an exercise price of $1.00. Upon receipt by the
escrow agent of (i) funds in the amount of $625,000; (ii) 750,000 common shares
of Verdisys common stock (iii) a Warrant Agreement for 750,000 common shares;
and (iv) execution and delivery to the escrow agent of this Agreement by all
parties; and (v) completion of the other deliveries specified in this agreement,
at the Closing, the escrow agent upon written instruction shall simultaneously
(i) wire transfer in immediately available funds the aggregate sum of $625,000
in the following amounts to the following Frazier Entities: (a) $500,000 to
First Merit Bank for the Frazier line of credit, (b) $125,000 to Frazier Ltd.,
and (ii) deliver to Edge Capital a certificate representing 750,000 shares of
common stock of Verdisys, no

 

3



--------------------------------------------------------------------------------

par value and (iii) the Warrant described above. Any funds remaining in the
escrow account shall be distributed to Verdisys via wire transfer.

 

Further, Verdisys shall register the 250,000 shares of Verdisys held by Edge
Capital and the 20,000 shares held by Robert C. Frazier Sr. by January 15, 2005.

 

5. Other Undertakings by Verdisys.

 

Verdisys shall transfer full title to one Landers rig to Edge Capital for the
license period of sixty months as follows:

 

  a. The rig shall be delivered to Edge Capital within thirty days following the
Closing . At the end of the license term, Edge Capital shall return the rig and
transfer full title back to Verdisys.

 

  b. The rig will be delivered to Edge Capital in good operating condition. Edge
Capital shall lease the rig solely for the purposes for which it is intended.
Upon expiration of the sixty month period, Edge Capital shall deliver the rig
back to Verdisys in the same condition as it was delivered to Edge Capital.

 

  c. Costs of moving the rig and upgrading the down-hole equipment to meet
Verdisys new standards shall be for the account of Edge Capital.

 

  d. Edge Capital agrees to pay Verdisys $2,500 per well drilled and ten per
cent of pre-tax revenue generated by the rig as cash is received from oil & gas
revenue from each well. Edge Capital agrees to account for and pay such payments
monthly in arrears. It further agrees to provide annual audit rights to Verdisys
to review such payments.

 

  e. Verdisys shall enter into an Operating Agreement with Edge Capital should
both parties desire, containing such terms and conditions as the parties
mutually agree.

 

4



--------------------------------------------------------------------------------

Verdisys shall enter into an agreement with Edge Capital to sub license the
Landers technology to Edge Capital within thirty days of executing this
Agreement as follows:

 

The term shall be for five years.

 

  f. The geographical area shall be Canada and the U.S.

 

  g. The sub license is restricted to production sharing agreements and
specifically shall prohibit the provision of service work.

 

  h. The only exception to the preceding section 5 f. shall be when Verdisys
elects to refer such work to Edge Capital, in which case it will make the
referral within ten business days of project evaluation. Edge Capital shall pay
Verdisys a royalty of five per cent of pre-tax revenue as cash is received from
oil & gas revenue. Edge Capital agrees to account for and pay such payments
monthly in arrears. It further agrees to provide annual audit rights to Verdisys
to review such payments.

 

  i. Edge Capital shall be bound by all the same stipulations under the Landers
License agreement, excluding the payment of $500 per well to Landers.

 

Verdisys shall pay Edge Capital a fee for any service work it originates and
from which Verdisys generates revenue in a contemplated Co-marketing agreement,
which has not yet been negotiated.

 

6. Termination of Certain Agreements and Rights.

 

Upon Closing, all contracts, agreements and understandings, whether written or
oral, actual or purported (collectively the “Edge Contracts”), between Verdisys
and Edge Capital and/or any of Edge Capital’s respective affiliates and
assignees, including any of the Frazier Entities or their respective affiliates
or assignees, are hereby terminated

 

5



--------------------------------------------------------------------------------

without liability or penalty regardless of anything to the contrary in such Edge
Contracts, including, but not limited to, the following Edge Contracts: that
certain purported Sale Agreement dated November 19, 2003 between Verdisys and
Edge Capital, as may have been amended; that certain Operations Agreement dated
June 16, 2003 by and between Verdisys and Edge Capital, as amended (the
“Operations Agreement”); and that certain Lateral Drilling Service Standard
Agreement Edge Capital Group and Verdisys, Inc. dated September 27, 2003, as
amended (the “Lateral Drilling Services Agreement”). Upon Closing, Verdisys
waives the right to collect that certain account receivable in the amount of
approximately $1.5 million that relates to alleged services performed by
Verdisys for Edge Capital in connection with the Operations Agreement and the
Lateral Drilling Services Agreement. Upon Closing, Edge Capital waives and
releases Verdisys from all and any claims which Edge Capital or any of its
affiliates or assignees may have including without limitation those which relate
to or arise out of the certain Verdisys Corporate Guarantee, purportedly
executed by Dan Williams on behalf of Verdisys in favor of Edge Capital dated as
of July 18, 2003, as amended (the “Guarantee”). Upon Closing, the Guarantee is
terminated regardless of anything to the contrary in the Guarantee.
Notwithstanding the above, the obligations of the parties pursuant to this
Agreement shall survive the execution of this Agreement.

 

7. Registration Obligations, etc.

 

Upon the Closing, except to the extent that the Verdisys Shares may be resold
pursuant to Rule 144 as promulgated under the Securities Act of 1933, as amended
(the “Securities Act”) or any other rule or regulation of the SEC that may at
any time permit Edge Capital to sell the shares to the public without
registration, with respect to the Verdisys Shares transferred to Edge Capital
pursuant to this Agreement, Verdisys shall

 

6



--------------------------------------------------------------------------------

use its commercially reasonable best efforts to file a registration statement on
Form SB-2 (the “Registration Statement”) within 90 days after the date of
Closing, and use its commercially reasonable best efforts to ensure that such
registration statement is declared effective by the SEC within 150 days from the
date of Closing, and subject to the provisions of this Agreement, and will use
its commercially reasonable best efforts to keep the Registration Statement
continuously effective until all of such shares have been sold. So long as
Verdisys has a class of securities registered pursuant to Section 12 of the
Exchange Act and so long as the Verdisys Shares are “restricted securities” (as
defined in Rule 144), with a view of making available to Edge Capital the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the SEC that may at any time permit Edge Capital to sell the shares to the
public without registration, Verdisys agrees to use its commercially reasonable
best efforts to: make and keep public information available, as those terms are
understood and defined in Rule 144, at all times; file with the SEC in a timely
manner all reports and other documents required of Verdisys; and make available
to Edge Capital, so long as Edge Capital owns the Verdisys Shares and such
shares are “restricted securities” a copy of the most recent annual or quarterly
report of Verdisys and such other SEC reports and documents filed by Verdisys
and such other information (but not opinion of counsel) as may be reasonably
requested by Edge Capital seeking to avail itself of any rule or regulation of
the SEC with permits the selling of any such securities without registration.

 

8. Solarcom, etc.

 

Each of the parties hereto shall use their respective best efforts to cooperate
with Edge Capital in its efforts to obtain mutual releases from the Edge Capital
Lawsuit of Solarcom, De Lage Landen Financial Services and Allen Voigt. Edge and
Verdisys have

 

7



--------------------------------------------------------------------------------

agreed to equally share the cash costs of this settlement, up to a maximum
aggregate amount of $70,000.

 

9. Mutual Releases; Indemnity.

 

In consideration for this settlement and the additional consideration reflected
in this Agreement, the receipt and sufficiency of which are hereby acknowledged
and confessed, upon the Closing, each party, on behalf of themselves and, to the
extent not prohibited by applicable law, their respective agents, affiliates,
stockholders, partners, members, employees, directors, managers,
representatives, successors and assigns do hereby RELEASE, ACQUIT AND FOREVER
DISCHARGE the other parties and their respective agents, affiliates,
stockholders, partners, members, employees, directors, managers,
representatives, successors and assigns from and agree not to encourage,
cooperate with or assist any third party to assert any and all manner of claims,
demands and causes of action of whatsoever nature whether known or unknown,
direct or indirect, personal or received by assignment, suspected or
unsuspected, asserted or which could have been asserted, under common law and/or
statute, including, but not limited to, any federal statutes or regulations,
state statutes or regulations, any claim for breach of contract or detrimental
reliance, fraud, breach of fiduciary duty, conversion, negligence, conspiracy,
misrepresentation and including actual damages, punitive or exemplary damages,
treble damages, damages for any violation of statute, regulation or law, or any
other kind of expense, loss or damage of any kind or character, of whatever
description, or any other cause of action under any other legal theory (the
“Claims”), related to any event, conduct or activity which occurred prior to the
Closing or relating to any other acts, omissions, events, occurrences,
happenings or circumstances occurring or existing prior to the Closing, in each
case arising out of or relating to the Edge Capital Lawsuit,

 

8



--------------------------------------------------------------------------------

the events, conduct, actions, or omissions which in any way serve or may serve
as the basis for allegations or claims in the Edge Capital Lawsuit, or the Edge
Contracts.

 

Edge Capital Group, Inc, The Frazier Related Entities nor any of it’s directors
or associates shall act in any way as to entice any third party to proceed into
litigation with Verdisys or their respective agents, affiliates, stockholders,
partners, members, employees, directors, managers, representatives, successors
and assigns.

 

10. Agreed Motions to Dismiss.

 

The parties agree that upon the delivery of all consideration required pursuant
to paragraphs 1 through and including 5, that they will promptly file, with
respect to each other, a Nonsuit with prejudice for the Edge Capital Lawsuit.
Each party further agrees to have orders signed effecting dismissal of each of
the parties to the Edge Capital Lawsuit with prejudice. The form of such motions
and orders are attached hereto as Exhibit B.

 

11. No Undue Influence.

 

As further consideration, each party represents to the other parties that they
have not relied on or otherwise been influenced in the making of this Agreement
by any representations, promises or statements made by any other party to this
Agreement or any agent, attorney, or other representative of a party to this
Agreement, that are not included among the express terms set forth in this
written Agreement, that they have read and fully understand this Agreement, they
understand that the terms of the settlement are contained only in this written
Agreement, and that there are no representations or agreements of any kind not
expressly set forth herein, including, but not limited to, the Edge Capital
Lawsuit or any defenses the parties may or may not have had to the Edge Capital
Lawsuits, and

 

9



--------------------------------------------------------------------------------

that they realize this settlement is final and conclusive and it is their desire
that it be final and conclusive as provided herein.

 

12. No Transfer of Rights.

 

As further consideration, each party does hereby expressly warrant and represent
to the other parties of this Agreement that each has not assigned, pledged or
otherwise in any manner whatsoever sold or transferred either by instrument in
writing, or otherwise, any right, title, interest or claim which each has or may
have by reasons of the Edge Capital Lawsuits.

 

13. Authorization to Enter Into Agreement.

 

Each party represents that (i) it has received all required approvals for, and
is authorized to engage in, the execution, delivery and performance of this
Agreement, and (ii) this Agreement has been duly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors rights and remedies. Each
party represents and warrants to the other parties that they have all requisite
power and authority to conduct their business as presently conducted.

 

14. Termination of Agreement.

 

If any party shall materially fail to perform his or its obligations hereunder,
then this Agreement shall be null and void and only the obligations of this
paragraph shall survive. In such event, all the parties hereto shall fully
cooperate to obtain from the 359th Judicial District Court of Montgomery County,
Texas, an amended scheduling order that

 

10



--------------------------------------------------------------------------------

will permit the parties adequate time to complete all pre-trial proceedings and
discovery, which were otherwise delayed by the negotiation and execution of this
Agreement.

 

15. Integrated Agreement, No Waiver.

 

This Agreement constitutes the entire, complete, and integrated statement of
each and every term and provision agreed to by and among the parties relating to
its subject matter and is not subject to any condition not provided for herein.
This Agreement shall not be changed, modified, or supplemented except by a
writing executed by the parties. No failure or delay by any party exercising any
right, power or privilege hereunder shall operate as a waiver thereof, not shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any right, power or privilege thereunder.

 

16. No Party is Drafter.

 

None of the parties hereto shall be considered a drafter of the Agreement or any
provision hereof for the purpose of any statute, case law or rule of
interpretation or construction that might cause any provision to be construed
against the drafter hereof.

 

17. Legal Advice.

 

Each party has received independent legal advice from attorneys of its choice
with respect to the advisability of making this Agreement and entering into the
releases, covenants and undertakings provided herein.

 

18. Choice of Law.

 

This Agreement shall be governed and construed under Texas law without regard to
choice of law principles.

 

19. Counterparts.

 

This Agreement may be signed in multiple counterparts, each of which shall
constitute an original. Facsimile signatures of this Agreement may be exchanged
which

 

11



--------------------------------------------------------------------------------

shall have the same legal effect as executed originals, provided that the
parties shall exchange originally executed signatures of this Agreement as soon
thereafter as practicable.

 

20. Notices.

 

All notices or other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered in person, transmitted by telecopier (with receipt confirmed) or
three business days after mailed by registered or certified first class mail,
postage prepaid, return receipt requested to the parties hereto at the address
set forth below (as the same may be changed from time to time by notice
similarly given) or at the last known business or residence address of such
other person as may be designated by either party hereto in writing.

 

Notices:     

Edge Capital Group, Inc.

  

22349 La Palma Ave., Suite D110

Yorba Linda, CA 92887

Attn: Scott Sossen

Frazier Entities

  

3636 Copley Rd.

Copley, Ohio 44321

Attn: Robert C. Frazier

Eric McAfee

  

10600 N. De Anza Blvd., Suite 250

Cupertino, CA 95014

Verdisys, Inc.

  

14550 Torrey Chase, Suite 330

Houston, Texas 77014

Attn: John O’Keefe

 

[ONLY SIGNATURE PAGES TO FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
first above written.

 

Verdisys, Inc. By:   /s/    DAVID M. ADAMS        

Printed Name:

  David M. Adams

Title:

  President & Co-CEO

 

Edge Capital Group, Inc. By:   /s/     SCOTT SOSSEN        

Printed Name:

  Scott Sossen

Title:

  President & CEO

 

Fraizer Ltd.,

First Health Network, Inc.

Benefit Services Agency, Inc.

S&F Industries

By:   /s/     ROBERT C. FRAZIER        

Printed Name:

  Robert Frazier

Title:

  Authorized Signatory

 

/s/    ERIC A. MCAFEE         Eric McAfee

 

13